DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

1.	Claims 1, 8, 16, 19 -21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of Springer (US 9284045).

Regarding claim 21:
Manochio (US 2015/0353204)  discloses an electronic image display system for a vehicle cockpit (see Fig. 1 and 5), the display system having a three-dimensional and curved display surface made up of a single electronic display screen or several joined electronic display screens (see Fig. 5 ) ([0040]), the display surface having a main zone (middle portion of the curve display, see Fig. 5 ) and lateral zone (i.e. side display) associate with the main zone ([0040]); each lateral zone being concave and laterally extending the main zone on a respective side;  each lateral zone is extended by a lateral extension extending obliquely on the side and towards the rear from the lateral zone (([0039-0040, 0043], Fig. 1-2, and 5). 
Note that Manochio does not specifically disclose the display surface having a single main zone dedicated to a pilot and suitable for being located in front of said pilot , the main zone being substantially planar or concave, and two lateral zones associated with the main zone, wherein: each display screen is a light-emitting screen and each lateral extension has a height decreasing gradually toward its end opposite to the associated lateral zone.
Springer (US 9284045) discloses the display surface having a single main zone (304) dedicated to a pilot and suitable for being located in front of said pilot, the main zone being substantially planar or concave (column 8, lines 10-50), and two lateral zones (302) associated with the main zone, wherein: each display screen is a light-emitting screen (column 8, lines 15-25) and each lateral extension has a height decreasing gradually toward its end opposite to the associated lateral zone (in column 8, lines 10-50 and FIGS. 3A and 3B. discloses display system 300 may include one or more primary flight displays (PFDs) 302, and multifunction main displays (MFD) 304. System 300 may be configured for use in an aircraft that is flown by a flight crew having two pilots (e.g., a pilot and a co-pilot).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Manochio with the teaching of  Springer, thereby, the display screens could be visibly accessible from the piloting positions.
 
Regarding claim 1: 
Manochio (US Pub. No: 20150353204) discloses an electronic image display system (18) for a vehicle cockpit (see Figs. 1and 5),
 the display system (18) having a three-dimensional and curved display surface made up of a single electronic display screen or several joined electronic display screens (see Fig. 5, [0040]), the display surface having at least one zone, the main zone (midle zone of the curve display) being substantially planar or concave, and at least one lateral zone associated with each main zone, each lateral zone being concave and laterally extending the associated main zone ([0039-0040, 0043], Fig. 1-2, and 5). 
Note that Manochio does not specifically disclose the display surface having a single main zone dedicated to a pilot and suitable for being located in front of said pilot , the main zone being substantially planar or concave, and two lateral zones associated with the main zone, wherein: each display screen is a light-emitting screen and each lateral extension has a height decreasing gradually toward its end opposite to the associated lateral zone.
Springer (US 9284045) discloses the display surface having a single main zone (304) dedicated to a pilot and suitable for being located in front of said pilot (), the main zone being substantially planar or concave (column 8, lines 10-50), and two lateral zones (302) associated with the main zone, wherein: each display screen is a light-emitting screen (column 8, lines 15-25) and each lateral extension has a height decreasing gradually toward its end opposite to the associated lateral zone (in column 8, lines 10-50 and FIGS. 3A and 3B. discloses display system 300 may include one or more primary flight displays (PFDs) 302, and multifunction main displays (MFD) 304. System 300 may be configured for use in an aircraft that is flown by a flight crew having two pilots (e.g., a pilot and a co-pilot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Manochio with the teaching of  Springer, thereby, the display screens could be visibly accessible from the piloting positions.
Regarding claim 8:
Manochio discloses wherein each lateral zone (88, 82) has a curve, in the direction of the width of the display surface, strictly greater than that of the associated main zone (84) (see 0041-0044, Fig. 5). 
Regarding claim 16:
Manochoi (US Pub. No: 20150353204)   wherein the upper edge of the display surface is curved the lower edge of the display surface is curved or straight (see Fig. 5, [0040]).  
 Regarding claim 19:
Monachio as modified by Springer discloses a vehicle, comprising a cockpit provided with a display system according to claim 1 (see Springer , column 8, lines 10-50 and FIGS. 3A and 3B). Same motivation as applied to claim 1. 
Regarding claim 20:
Monachio as modified by Springer discloses wherein the vehicle cockpit is an aircraft cockpit (see springer, column 8, lines 10-50 and FIGS. 3A and 3B.). Same motivation as applied to claim 1.
2.	Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of Springer and further in view of Howard (US 20160034244 A1).
Regarding claim 4:
Manochio does not specifically disclose wherein the height of each main zone, is between 150 and 400 mm. 
Howard (US 20160034244 A1) discloses wherein the height of each main zone, is between 150 and 400 mm ([0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manochio with the teaching of Springer and Howard, thereby, the cockpit display could be compact and easy to access from the piloting positions.
Regarding claim 7:
Manochoiin in view of Springer does not specifically disclose wherein the height of each lateral zone between 150 and 400 mm.
Howard (US 20160034244 A1) discloses wherein the height of each lateral zone between 150 and 400 mm (Haward, [0011]). Same motivation as applied to claim 4.
  
3.	Claims 2, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of Springer (US 9284045) and further in view of Berbieri (US Pub. No: 20120075120 A1).  

regarding claim 2:
Manochoio does not specifically disclose wherein the display surface has an incline between 30.degree. and 55. degree. at any point of the display surface.
Berbiery discloses wherein the display surface has an incline between 30.degree. and 55. degree. at any point of the display surface (see Berbrirey, [0064]).  Same motivation as applied to claim 1.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manochio with the teaching of  Springer and Berbiery, thereby, the display system could provide an accurate data transmission in the display device. 
Regarding claim 10: 
Monachio as modified by Berbrieri discloses two main zones (2,2, Fig. 3 for Pilot and copilot ) each dedicated to a respective pilot, a lateral zone (2,2) associated with each main zone and extending this main zone on the side opposite the other main zone, and a central zone (7) located between each of the two main zones (see Berbreiri,  [0014][0047-0051], Fig.3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manochio with the teaching of  Springer and Berbiery, thereby, the display system could provide an accurate data transmission in the display device.
Regarding claim 11:
Monachio as modified by Berbrieri (US Pub. No; 20120075120 A1) discloses wherein the central zone (7) comprises a central region located between two lateral regions (2, 2), each lateral region (5,6) extending between the central region and a respective main region (see Berbreiri, [0047-0049], Fig.3). Same motivation as applied to claim 10. 
Regarding claim 12:
Monachio as modified by Berbrieri (US Pub. No; 20120075120 A1) discloses wherein the central region (7, Fig. 3) is convex or planar or each lateral region is convex (Berbrieri, [0047-0049], Fig.3). Same motivation as applied to claim 10.
Regarding claim 13:
Monachio as modified by Berbrieri discloses wherein the central zone (area of central display (7) housing, see Fig. 3) has a maximum height (central dashboard height for display 7) strictly greater than a maximum height of each main zone (a central dashboard 3 including the common display 7, and lateral display (2,2) being arranged on either side of the dash board and main displays (2,2)that is accebly for pilot and co-pilot, see 0014, [0047-0051], Fig 3). Same motivation as applied to claim 10.

Regarding claim 14:
Monachio does not specifically disclose wherein the height of the display surface increases progressively as one moves from each main zone toward the central region.
Springer (US 9284045 B1) discloses the height of the display increases progressively as one moves from each main zone (e.g. 302) toward the central region (304) (column 8, lines 10-50) (in FIGS. 3A and 3B. display system 300 may include one or more primary flight displays (PFDs) 302, and multifunction displays (MFD) 304. For instance, in the implementation illustrated, the integrated avionics system 300 may be configured for use in an aircraft that is flown by a flight crew having two pilots (e.g., a pilot and a co-pilot). The height of the display increases progressively as one moves from each main zone (e.g. 302) toward the central region (304). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Manochio wth the teaching of  Springer and Berbrieri , thereby the visibility of the cockpit display user could be enhanced. 
Regarding claim 15:
Monachio as modified by Berbrieri  discloses wherein the central zone (housing area of central display 7) overflows (higher) relative to each main zone upward or downward (see Berbrieri, 0014, [0047-0051], Fig 3) . Same motivation as applied to claim 14.
 
4.	Claims 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manochio. (US 2015/0353204) in view of Springer further in view of Fujji (US 20170327402 A1).
Regarding claim 3:
Manochio in view of Springer does not specifically at any point of the main zone the curve radius of the display surface, in the direction of the width of the display surface, is greater than 1500 mm.
Fujji (US 20170327402 A1) discloses wherein, at any point of the main zone the curve radius of the display surface, in the direction of the width of the display surface, is greater than 1500 mm ([0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Manochio with the teaching of Springer  and Fujii, thereby, the cockpit display could be  comfortably accessible from the piloting positions.
 Regarding claim 5:
Manochoio in view of Springer  and Fujji (US 20170327402 A1)   discloses wherein the curve radius of the display surface, in the direction of the width of the display surface, is less than 1000 mm, in each lateral zone (Fujii, [0023]). Same motivation as applied to claim 3.
Regarding claim 6:
Manochoio in view of Springer and Fujji (US 20170327402 A1) discloses  wherein the curve radius of the display surface, in the direction of the width of the display surface, is greater than 400 mm, in each lateral zone (Fuii, [0023]). Same motivation as applied to claim 3. 
Responds to Applicant’s argument
5. Applicant’s argument filed on 05/20/2022 has been considered but are moot in view of new ground of rejection.  
	More specifically the Applicant argues that a single main zone," and "two lateral zones," as recited in claims 1 and 21.
However, Springer (US 9284045) discloses the display surface having a single main zone (304) dedicated to a pilot and suitable for being located in front of said pilot, the main zone being substantially planar or concave (column 8, lines 10-50), and two lateral zones (302) associated with the main zone, wherein: each display screen is a light-emitting screen (column 8, lines 15-25) and each lateral extension has a height decreasing gradually toward its end opposite to the associated lateral zone (as recited in claim 1 and 21) (in column 8, lines 10-50 and FIGS. 3A and 3B. discloses display system 300 may include one or more primary flight displays (PFDs) 302, and multifunction main displays (MFD) 304. System 300 may be configured for use in an aircraft that is flown by a flight crew having two pilots (e.g., a pilot and a co-pilot).

Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pertinent art
Pertinent art of record Koning (US 20020158164) discloses a cockpit display device.  
 
 Inquiry

7.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692